Citation Nr: 1030627	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for DDD of the lumbar 
spine and denied an increased rating for the Veteran's hemorrhoid 
disability.

The Veteran testified before the undersigned in June 2010.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disorder was not manifest during service; 
lumbar spine pathology was not diagnosed until May 1986; the 
current DDD of the lumbar spine is unrelated to service.


CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2008, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
private treatment records.  Further, the Veteran submitted 
additional records and written statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in June 
2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, at his June 2010 
personal hearing, the Veteran was specifically asked whether any 
medical professional had linked his lumbar spine disability to 
his active service.  Transcript at 7.  When he answered that Dr. 
C.S. had provided him such an opinion, the undersigned asked him 
whether he could secure the opinion in writing.  Transcript at 8.  
The Veteran responded in the affirmative  and asked that the 
record be held open for 30-days to give him the opportunity to 
contact Dr. C.S. and obtain a written opinion.  To date, no such 
evidence has been submitted.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim(s) and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  Indeed, as 
noted above, the Veteran clearly understood that his claim for 
benefits depended on establishing a causal relationship between 
his active service and current low back disability.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claims based on the current 
record.

The Board concedes that a medical opinion specific to the 
Veteran's spine claim was not obtained during the pendency of the 
current appeal.  In determining whether a medical examination be 
provided or medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an indication 
that the disability or symptoms may be associated with service; 
and (4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by the veteran, in 
which case an examination may not be required).  In this case, 
the evidence weighs against a finding of an in-service injury of 
lumbar spine, as is demonstrated by "normal" findings of the 
spine at discharge.  There is also a clear absence of clinical 
diagnosis for many years after separation, and no competent 
evidence of a nexus between service and the Veteran's claim.  
Moreover, and even greater import, the Veteran's statements of 
in-service incurrence and continuity of symptomatology is found 
to lack credibility.  Specifically, as will be discussed in 
greater detail below, post-service examination reports date in 
1978 and 1984 show that the Veteran's spine/back was within 
normal limits, and that the first evidence of lumbar spine 
disability is not documented until he incurred an injury to his 
back in 1986.  The Board therefore finds that a remand for a VA 
examination would not be beneficial in the adjudication of this 
issue; and, thus, an examination is not required in this case.

	In summary, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a), 3.309(c) (2009).

Here, the Veteran seeks entitlement to service connection for DDD 
of the lumbar spine.  Specifically, he testified at his June 2010 
Board videoconference hearing that he was unloading cement on a 
ship in Greenland in late 1951 when he first injured his back.  
He further indicated that he injured his back again while 
unloading boxes on a ship in Greenland, and was put on light duty 
for the rest of his period of active duty.  The Veteran asserts 
that he has suffered from low back pain ever since that time.  

	However, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the low back or any 
symptoms reasonably attributed thereto.  To the contrary, the 
Veteran self-reported on his February 1955 Report of Medical 
History at separation that he was in good health and never 
suffered from arthritis, rheumatism, or bone, joint, or other 
deformity.  Similarly, his February 1955 Report of Medical 
Examination at separation indicated that his spine and 
musculoskeletal system was within normal limits.  Therefore, no 
chronic low back disorder was noted in service.  Furthermore, 
there is nothing in the Veteran's service treatment records to 
support his allegation that he was placed on light duty after 
suffering a back injury.
	
	Next, post-service evidence does not reflect complaints of low 
back symptomatology for over one year after discharge.  
Specifically, starting in June 1956, nearly 16 months after the 
Veteran's separation from service, his mother began writing 
letters to the VA alleging that her son injured his back in 
service and sought treatment at a Memphis, Tennessee, hospital.  
The Veteran was afforded a VA examination in January 1957, at 
which time he complained of hemorrhoids in addition to back and 
stomach pain.  However, the January 1957 examiner focused his 
report on the hemorrhoids and did not address any low back 
symptomatology.  The Veteran submitted private physician 
correspondence in November 1956 and May 1957, but these letters 
related solely to his hemorrhoid condition.  
	
	The Veteran was next afforded a VA examination in August 1978, at 
which time the examiner found that he did not have any low back 
injury.  Specifically, the examiner found that he exhibited 
normal ranges of motion of the spine and all extremities, with no 
atrophy, swelling, or joint enlargement.   Similarly, in a March 
1984 report from Jackson-Madison County General Hospital, where 
the Veteran received treatment for a right inguinal hernia, the 
Veteran's back, joints, and extremities were noted to be within 
normal limits.  
	
	Indeed, the first post-service evidence relating to low back 
disability is not shown until 1986.  Notably, workman's 
compensation records indicate that the Veteran injured his back 
on May 12, 1986, after lifting up the tailgate of his truck 
singlehandedly.  He began experiencing pain in his low back with 
radiation down his left leg and was diagnosed with lumbar strain.  
The examining physician, W.C. Story, M.D., noted that the Veteran 
denied previous back problems.  Records from Jackson-Madison 
County General Hospital also indicate that the Veteran had his 
onset of low back pain on May 12, 1986, after lifting the 
tailgate of a truck as well as a negative history of back 
problems prior to the injury.  See report dated in August 1986.  
	
	Although the Veteran complained of back pain in 1956, the first 
recorded, clinical diagnosis of a low back disorder did not occur 
until the tailgate injury in May 1986, over 30 years after 
discharge.  Significantly, the August 1978 VA examiner found no 
low back symptomatology after a thorough examination.  The 1984 
examination report was also negative for any findings of 
complaints, treatment, or diagnosis of low back disability.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.  
	
	In addition to the absence of documented post-service diagnoses 
related to the low back for many years, the evidence includes the 
Veteran's statements and sworn testimony asserting continuity of 
symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience low back pain after he was discharged 
from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board fully 
acknowledges that the statements from the Veteran and his mother 
1956 document complaints of back pain in service.  Consideration 
is also given to the statement of J.T.M. who recalls the Veteran 
complaining of back pain since his service discharge.   However, 
while the Veteran may have some complaints of back pain 18 months 
following service, the fact remains that the Veteran's reported 
history of continued low back pain since active service is 
inconsistent with the other evidence of record.  First, the 
Report of Medical History and Report of Medical Examination at 
separation were absent of any complaints.  Next, the post-service 
evidence does not reflect a diagnosis of low back symptomatology 
for over 30 years following active service.  The Board notes that 
it may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999).
	
	Moreover, the August 1978 VA examination, conducted approximately 
23 years following active service, explicitly found that he 
exhibited normal ranges of motion of the spine and all 
extremities, with no atrophy, swelling, or joint enlargement.   
The March 1984 examination also was negative for any back 
complaints.  Further, and of particular significance, the 
treatment records from May and August 1986 relate the Veteran's 
low back complaints to a May 12, 1986 workplace injury.  Those 
records also note that the Veteran explicitly denied a history of 
back disability prior to the 1986 injury.  Such is highly 
probative.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).
	
	Further, when he Veteran filed a claim pension benefits in July 
1991, the Veteran provided a history of back disability since 
1986.  Similarly, during a VA examination October 1991, he 
associated his back problems with an injury that occurred when he 
was picking up a truck tailgate while at work.  No reference was 
made to his active service.  The Court has held that a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim.  Shaw v. Principi, 3 Vet. App. 
365 (1992).  
	
	Put another way, had the Veteran been suffering from chronic low 
back pain since 1955, one would think he would have reported such 
in his claim for benefits in 1991 or when he was examined in 1978 
or 1984.  Logic would also dictate that the Veteran would have 
provided a history of low back pain in 1986 when he was seen for 
complaints related to his workplace injury.  The Veteran has not 
provided any explanation for these irregularities.   Coupled with 
his personal testimony before the undersigned, which was strained 
and contrived, the Board simply does not find the Veteran's 
stated history of low back disability since service to be 
credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) 
(as a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing).  
	
	Therefore, continuity has not here been established, either 
through the competent evidence or through the Veteran's 
statements, which are found to be incredible.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on the 
voluminous private treatment records associated with the claims 
folder which attribute the Veteran's current DDD of the lumbar 
spine to the on-the-job injury he sustained in May 1986 after 
lifting a truck tailgate.  In addition, on his December 1991 VA 
examination report, the Veteran conceded that he injured his back 
picking up a truck tailgate while at work in 1986.  
	 
	Moreover, there is no contradicting medical evidence of record, 
i.e. no evidence suggesting a nexus between the Veteran's current 
DDD of the lumbar spine and his period of active service.  
Following his June 2010 Board videoconference hearing, the record 
was held open for 30 days so that the Veteran could obtain a 
written nexus opinion from his former private physician, who is 
now retired.  However, such correspondence was never submitted.  
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Entitlement to service connection for DDD of the lumbar spine is 
denied.


REMAND

The Veteran also seeks a compensable rating for hemorrhoids.  
Inasmuch as the Board regrets the delay in adjudication of this 
matter, a remand is required in order to afford the Veteran a 
current VA examination.  The United States Court of Appeals for 
Veterans Claims has held that when a Veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded his most recent VA rectum 
and anus examination in September 2008.  The Veteran indicated at 
his June 2010 Board videoconference hearing that his disability 
had gotten worse since his last VA examination.  He testified 
that since his last VA examination, he underwent a 
hemorrhoidectomy in June 2009, causing his problems with 
discharge to worsen.  The Board finds no reason to doubt the 
credibility of this contention. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain VA outpatient 
treatment records from the Memphis VA Medical 
Center in Memphis, Tennessee, dated from 
November 2009 to the present.  Any negative 
search result should be noted in the record.

2.  Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of his service-connected 
hemorrhoids.  The claims folder must be made 
available to the examiner in conjunction with 
the examination.  Any testing deemed 
necessary should be performed. 

In his or her report, the examiner should 
note whether there are current hemorrhoids, 
and if so, whether they are large or 
thrombotic, irreducible, involve excessive 
redundant tissue, or evidence frequent 
recurrences.  The examiner is also asked to 
indicate whether the hemorrhoid disability is 
manifested by persistent bleeding with 
secondary anemia, or with fissures.  The 
examiner should also opine whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran experiences fecal incontinence or 
stool leakage due to stool softeners, 
laxatives, or other products used to treat 
his service-connected hemorrhoid disorder.

The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected hemorrhoids with a full description 
of the effects the disability has upon his 
ordinary activities.  The examiner should 
also fully describe the impact the disability 
has on the Veteran's economic adaptability.

3.  Upon completion of the above, the RO 
should readjudicate the issue on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


